ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fritz M. Fleming Registered Patent Agent 78,619 on 18 August 2021.

The application has been amended as follows: 
1.-16. (Canceled) 
 
17. (Currently amended)  A coupling for connecting an encoder to an electrical machine, said coupling comprising: 
an encoder shaft end piece 
a machine shaft end piece member and having a fully enclosed cavity; 
a granular material filled in the cavity; and 
a torque transmission element mounted between the encoder shaft end piece and the machine shaft end piece, wherein the carrier is coupled to a slot of the torque transmission element. 
 
18. (Canceled) 
 
19. (Previously presented)  The coupling of claim 17, wherein the torque transmission element is made of plastic. 
 
20. (Previously presented)  The coupling of claim 17, constructed for damping vibrations or impacts. 
 
21. (Previously presented)  The coupling of claim 17, constructed for damping excess vibration stress at a resonance frequency caused by an oscillating system comprised of the coupling and a mass inertia of the encoder connected to the coupling. 
 
22. (Canceled)  
 
coupling of claim [[22]] 17, wherein the shaft end piece has exactly two carriers. 
 
24. (Currently amended) The coupling of claim [[22]] 17, wherein the carrier has exactly one cavity filled with the granular material. 
 
25. (Currently amended) The coupling of claim [[22]] 17, wherein the end pieces are formed from steel. 
 
26. (Currently amended) The coupling of claim [[22]] 17, wherein the granular material completely fills the cavity. 
 
27. (Currently amended) The coupling of claim [[22]] 17, wherein the granular material is steel powder. 
 
28.-33. (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach or obviate the limitations of independent claim 17. Claim 17 requires an encoder shaft end piece and a machine shaft end piece with a torque transmission element mounted between them. This feature is known in the art as 
However, Claim 17 requires the carrier having the cavity extends from the member and that the carrier is coupled to a slot of the torque transmission element. This structural feature is not taught or obviated by any of the cited art. The carriers having cavities filled with granular material in the art are not described to extend from their members, and even in the situations in which the carrier can be reasonably interpreted to extend from the member, such carrier is not coupled to a slot of a torque transmission element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        19 August 2021